NO. 07-05-0306-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  JANUARY 17, 2006

                         ______________________________


                          LEROY L. HORTON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2000-434070; HONORABLE JIM BOB DARNELL, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is appellant Leroy L. Horton’s motion to dismiss his

appeal. Pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion

is signed by appellant. No decision of this Court having been delivered to date, we grant
the motion. No motion for rehearing will be entertained and our mandate will issue

forthwith.


       Accordingly, the appeal is dismissed.


                                        Don H. Reavis
                                          Justice


Do not publish.




                                           2